Title: From Thomas Jefferson to Louis Joseph de Beaulieu, 24 May 1786
From: Jefferson, Thomas
To: Beaulieu, Louis Joseph de



Sir
Paris May 24. 1786.

I should be glad to do any thing which might facilitate your just claims in the war office of the United States; but you will be sensible that I cannot certify the paper you send me because I know nothing of the facts it states, nor of the persons who authenticate them. I should suppose the War office would wish to be certified that Monsr. Pierre Toussains Favernet is the Juge roial civil Lt. Criminel de la cour royale de Beaucaire, which being certified, they will give credit to his certificate of your being alive. The evidence that he bears that office should be under the seal of the city of Beaucaire, according to our usage. Having no instructions from the war office on this subject and this being the first case of the kind which has been presented to me, I can only give an opinion founded on the usual practice in similar cases in America. I am Sir your most obedient humble servt,

Th: Jefferson


P.S. I inclose your certificate.

